Citation Nr: 1612558	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  12-35 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and depressive disorder, and to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1974 to March 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issue of entitlement to total disability rating due to individual unemployability (TDIU) has been raised by the Veteran during his testimony at the October 2015 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2010 rating decision, the Veteran's claim for service connection for a lumbar spine disability was denied as the evidence failed to show that his lumbar spine disability was due to his service.  This decision was not appealed and no new and material evidence was submitted within a year of that decision.
 
 2.  The evidence received since the January 2010 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a lumbar spine disability, that is neither cumulative nor redundant of evidence already of record, and that raises a reasonable possibility of substantiating the claim.

3.  Resolving all doubt in favor of the Veteran, his lumbar spine disability is the result of his active service.


CONCLUSIONS OF LAW

1.  The January 2010 rating decision denying service connection for a lumbar spine disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).
 
2.  New and material evidence has been received since the January 2010 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for a lumbar spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  A lumbar spine disability was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening the Claim

Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claim of entitlement to service connection for a lumbar spine disability was denied in January 2010.  The RO denied reopening the claim in April 2011 finding that the evidence submitted was not new and material.  The Veteran did not appeal the January 2010 rating decision, nor did he submit any new and material evidence within a year of the January 2010 rating decision.  See 38 C.F.R. §3.156(b).  The January 2010 decision thereby became final.

At the time of the January 2010 rating decision, the record consisted of the Veteran's military personnel records, service treatment records (STRs), private medical evidence, and VA medical evidence.

Evidence received since the January 2010 rating decision includes additional private medical evidence, including a new physician's opinion, and the testimony of the Veteran and his wife at the October 2015 hearing regarding the Veteran's lumbar spine disability.  This information is both new and material and is therefore sufficient to reopen the previously-denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).


Service Connection Claim

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefits sought on appeal for entitlement to service connection for a right shoulder disability.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service treatment records (STRs) show that in February 1986, the Veteran sustained a back injury.  Later in April 1991, the Veteran complained of severe back pain that radiated into his left lower extremity.

The Veteran's medical records show that he underwent lumbar spine surgery for lumbar instability with stenosis in July 2007.

In November 2015, a private orthopedist reviewed the Veteran's claims file.  The orthopedist noted that the Veteran was seen for low back pain in 1986 and 1991.  The orthopedist noted while a May 1994 x-ray was essential normal, an October 2006 MRI showed spondylosis, osteophytes, and some canal and exiting nerve root effects.  The orthopedist noted that the Veteran had undergone a lumbar fusion in 2007, but the surgery failed and he continued to have back pain.  The orthopedist opined that since the Veteran had no injuries since his active service that it was as likely as not that his current lumbar spine disability was due to his service.

At the October 2015 hearing, the Veteran credibly testified that he injured his back in 1986 and again in 1991 while training.  He testified that he was treated in Biloxi for his low back pain, but all of the records were lost in a hurricane.  He testified that his back continued to worsen after his separation from service.  He testified that he was unable to work due to his lumbar spine and resigned from his position in 2007.

The opinion of the private orthopedist is also given great probative weight as it examined the Veteran's claims file and opined that his current lumbar spine disability was related to his in-service injuries.

The Veteran's testimony is given great probative weight as it is consistent with the medical record showing a diagnosis and treatment for a lumbar spine disability, which occurred during his active military service.  In addition, his testimony showed that he continually treated his low back pain after his military service. 

The criteria for service connection have been met and the Veteran's claim is granted.


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for a lumbar spine disability is reopened.  To that extent only, the appeal is granted.

Service connection for a low back disability is granted.

REMAND

The Veteran contends that he has developed an acquired psychiatric disorder secondary to his now service-connected lumbar spine disability.  

While a private physician opined in January 2009 that the Veteran's depression was due to chronic pain, the physician did not specify what was causing the chronic pain.

The Veteran was afforded a VA examination in December 2010.  However, because the Veteran's lumbar spine disorder was not service connected, the examiner did not opine as to whether the Veteran's anxiety disorder and/or depressive disorder were due to or aggravated by the Veteran's now service-connected lumbar spine disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination for his acquired psychiatric disorder.  The examiner is asked to answer the following questions:

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorder was caused by a service-connected disability (to include his service connected low back disability)?  Why or why not?  In so doing, the examiner should discuss the private psychiatric treatment records from November 2015. 

b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorder was aggravated (permanently increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected disabilities (to include his service connected low back disability)?  Why or why not?

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


